Citation Nr: 1015043	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-19 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected residuals of 
stress fractures of the left and right tibias.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served in the Army Reserve, including a period 
of active duty for training from February 9 to May 14, 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for a low back disability.  The appellant's claim is 
currently in the jurisdiction of the RO in Reno, Nevada.  

In May 2008, the appellant testified at a Board 
videoconference hearing.  In September 2008, the Board 
remanded the matter for additional evidentiary development 
and due process considerations.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  Neither the 
appellant nor his representative has argued otherwise.  


FINDING OF FACT

The most probative evidence shows that a low back disability 
was not manifested during the appellant's active service and 
his current low back disability is not related to his active 
service or any incident therein, nor is it causally related 
to or aggravated by any service-connected disability, 
including residuals of stress fractures of the left and right 
tibias.


CONCLUSION OF LAW

A low back disability was not incurred in active service and 
is not secondary to a service-connected disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
notice or development action is necessary in order to satisfy 
VA's duties to the appellant under the VCAA.  In December 
2006 and November 2008 letters, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete his claim, and of what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009).  Both letters included the additional notification 
requirements imposed by the U.S. Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Since the issuance of these letters, 
the RO has reconsidered the appellant's claim, most recently 
in the January 2010 Supplemental Statement of the Case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding 
that the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an Statement 
of the Case or Supplemental Statement of the Case, is 
sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA 
has undertaken all necessary development action.  38 U.S.C.A. 
§  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
appellant has not argued otherwise.  The appellant's service 
treatment records are on file, as are all available post-
service clinical records specifically identified by the 
appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2009).  

In that regard, the Board observes that the appellant had 
previously claimed that he had been seen by an "orthopedic 
specialist" at the Palo Alto VAMC who had advised him that 
his leg symptoms were likely due to a compression fracture in 
his lumbar spine.  Pursuant to the Board's September 2008 
remand instructions, the RO expended significant resources 
attempting to locate records of such treatment, but were 
unequivocally advised that no such records were on file.  In 
a June 2009 letter, the RO advised the appellant that despite 
their efforts, they had been unable to obtain records from 
the Palo Alto VAMC and asked him to provide additional 
information or other records in his possession.  In a July 
2009 letter, the appellant responded that although he had had 
an appointment at Palo Alto, that appointment "was cancelled 
by advice of my primary care in Reno due to the fact I was 
moving."  He provided no other information and did not 
otherwise identify the purported orthopedic specialist he had 
previously claimed to have seen.  In a September 2009 
statement, the appellant indicated that he had no additional 
evidence or information to provide to VA.  Based on the 
foregoing, the Board finds that no additional development 
efforts are necessary.  See Hyatt v. Nicholson, 21 Vet. App. 
390, 394-95 (2007) (holding that there can be no breach of 
the duty to assist where the appellant acknowledges the 
unavailability of records); Counts v. Brown, 6 Vet. App. 473, 
477 (1994) (noting that "VA has no duty to seek to obtain 
that which does not exist.").  

The Board also notes that the appellant has been afforded two 
VA medical examinations in connection with his claim in 
February 2009 and September 2009.  38 C.F.R. § 3.159(c) (4) 
(2009).  The Board finds that the examination reports are 
adequate.  The opinions were provided by qualified medical 
professionals and were predicated on a full reading of all 
available records as well as a clinical examination.  The 
examiners also provided a rationales for the opinions 
rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 
see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that the appellant has claimed that the VA 
examiners had had preconceived ideas about their conclusions 
prior to even examining him.  The appellant has provided no 
basis for his unsubstantiated allegations and none is evident 
from a review of the record.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) 
(2009).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary on the issue now being 
decided.  Again, neither the appellant nor his representative 
has argued otherwise.  


Background

In pertinent part, the appellant's service treatment records 
show that in March 1982, he sought medical treatment, 
complaining that he had had pain in his left leg for the past 
week.  The diagnosis was muscle strain, lower left leg.  No 
complaints or abnormalities pertaining to the low back were 
recorded.  

At a follow-up examination in April 1982, it was noted that 
X-ray studies had shown a localized periosteal reaction at 
the medial aspect of the left tibial midshaft compatible with 
a stress fracture injury.  An X-ray examination of the right 
tibia was unremarkable.  The diagnosis was stress fracture, 
medial left tibia.  Two weeks later, the appellant reported 
that his left leg pain had decreased.  The assessment was 
healing stress fracture.  Again, on none of these occasions 
did the appellant report any symptoms regarding his low back.  

The record on appeal includes a March 1982 separation medical 
examination report at which the appellant's spine was found 
to be normal.  In May 1982, the appellant completed a 
Statement of Medical Condition on which he indicated that 
there had been no change in his medical condition since his 
March separation medical examination.  

In May 2001, the appellant submitted an original application 
for VA compensation benefits, seeking service connection for 
"cracked legs, bilateral."  The appellant claimed that 
while performing active duty for training in 1982, he had 
been told that he had "cracked both legs" and that the only 
way his condition could be fixed was to break his legs.  The 
appellant's application is entirely silent for any mention of 
a low back disability.  

In October 2002, the appellant was afforded a VA orthopedic 
examination at which he reported a history of bilateral 
stress fractures during active duty for training.  He claimed 
that he had had continued shin/tibial pain since that time.  
The appellant also relayed other orthopedic complaints, 
including a knee injury in 2001 and a recent elbow injury.  
No complaints pertaining to the low back, however, were 
noted.  X-ray studies of the tibias and fibulas were normal, 
bilaterally.  The diagnosis was status post traumatic 
injuries to bilateral tibia, status post stress fractures.  

In an October 2002 rating decision, the RO granted service 
connection for residuals of a stress fracture of the left 
tibia and assigned an initial 10 percent rating.  The RO 
denied service connection for residuals of a stress fracture 
of the right tibia.  The appellant appealed the RO's 
decisions.

In connection with his appeal, the appellant submitted 
statements outlining his in-service and post-service 
symptoms, including pain in both lower legs during service.  
He also claimed that he had had post-service symptoms such as 
intense pain in the lower legs and weakness in his ankles.  
He also testified at a Board hearing held in April 2003, 
where he provided great detail about his in-service and post-
service symptoms.  His detailed statements and testimony, 
however, are entirely negative for any mention of a back 
disability or back pain.  

In a November 2003 decision, the Board granted service 
connection for residuals of a stress fracture of the right 
tibia.  The RO effectuated that decision in February 2004, 
assigning an initial zero percent rating.  The appellant 
again appealed, arguing that a higher rating was warranted.  
Statements submitted by the appellant in connection with his 
appeal are entirely silent for any mention of a low back 
disability.  

The appellant again underwent a VA medical examination in 
July 2004 at which he described various orthopedic symptoms 
and injuries.  He made no reference to a low back disability 
or low back pain.  The diagnosis was chronic anterior 
compartment syndrome of the left and right lower legs, with 
no objective evidence of residuals of the suspected stress 
fractures in service.  

In a February 2005 decision, the Board denied ratings in 
excess of 10 percent for residuals of stress fractures of the 
right and left tibias.

In September 2006, the appellant submitted a claim of service 
connection for a low back disability, claiming that his back 
disability "began in service and has gotten worse throughout 
the years."  

In support of his claim, the RO obtained VA clinical records, 
dated from November 2003 showing complaints of bilateral leg 
pain.  Records from the Reno VAMC show that in November 2003, 
the appellant sought treatment for bilateral leg pain for the 
past 20 years.  It was noted that recent X-ray studies had 
been negative for any abnormality.  The assessment was 
bilateral shin pain.  The examiner indicated that a bone scan 
would be scheduled to rule out a hairline fracture or other 
abnormality.  In December 2003, it was noted that a bone scan 
had been negative.  

Subsequent records from the Reno VAMC show that March 2005 
NCV and EMG studies of both lower extremities performed in 
connection with the appellant's claims of bilateral leg pain 
were negative.  In May 2006, the appellant was seen for an 
annual examination at which his complaints included bilateral 
tibial pain and numbness.  He also claimed that he had 
recently been seen by an orthopedic specialist at the Palo 
Alto VAMC who had advised him that his leg symptoms were 
likely due to a compression fracture in his lumbar spine.  
The appellant asked if he should now be seen by a 
neurologist.  [As set forth above, the appellant has since 
acknowledged that he was not, in fact, ever seen at Palo 
Alto].  The examiner indicated that she would perform an MRI 
to assess the possibility that the appellant's lower 
extremity pain was due to radicular symptoms from a 
discogenic or spinal injury.  An MRI was thereafter performed 
and showed arthritic changes at L5-S1 along with a possible 
pinched nerve.  A neurologic consultation was scheduled to 
determine if this condition was causing the appellant's leg 
symptoms.  At a September 2006 neurological consultation, the 
examiner reviewed the results of the MRI with the appellant 
and explained that they showed some mild impingement of the 
left side of L5/S1 which would not account for his bilateral 
tibial pain.  

In a January 2007 rating decision, the RO denied service 
connection for a low back disability, noting that the service 
treatment records were entirely negative for complaints or 
findings of a low back disability and the record contained no 
indication that the appellant's current back disability had 
been incurred in service.  

The appellant appealed the RO's determination.  In his June 
2007 substantive appeal, he alleged that he had been 
wrongfully diagnosed with shin splints in 1982.  Rather, he 
claimed that recent MRI testing had shown that his in-service 
leg symptoms had been caused by damage to his spine rather 
than shin splints.  He indicated that he was "convinced" 
that the pain in his legs during active duty for training had 
actually been due to a low back disability, not shin splints.  
The appellant indicated that as he had gotten older, he had 
begun to feel symptoms in his low back as well as his legs.  

At his May 2008 Board hearing, the appellant testified that 
when he was seen by the doctor during service for his leg 
injury, he did not mention his back.  He claimed that 
although it his back had been sore at the time, he did not 
want to complain.  Through the years, he indicated that 
"Here and there, I've always had problems with my back."  
Transcript at p. 4.  He further claimed that "medical 
specialists" were convinced that an injury to his spine in 
service had caused his leg symptoms, not shin splints.  

At the hearing, the appellant submitted additional VA 
clinical records, including a May 2008 record from the 
Pahrump VA outpatient clinic in which the appellant's primary 
care physician stated that he had "reviewed the patients 
[sic] records and more likely than not thepatients [sic] low 
back pain is related to his leg condition."  The diagnosis 
was low back pain/lower leg condition.  

Thereafter, the appellant submitted a December 2008 letter 
from his private chiropractor, coincidentally the spouse of 
the appellant's VA primary care physician.  The appellant's 
chiropractor indicated that she was treating the appellant 
for low back and bilateral leg pain.  She indicated that the 
appellant had presented with an altered gait due to bilateral 
leg pain and was undergoing rehabilitation.  

In response to the RO's request for complete records, the 
appellant's private chiropractor provided records dated from 
June 2008 to October 2008.  These records show treatment for 
back pain.  

The RO also obtained additional VA clinical records from the 
Pahrump VA outpatient clinic showing that he had established 
care there in February 2007.  In pertinent part, these 
records show that in September 2008, the appellant reported 
that his back pain was not responding to chiropractic 
treatment or medications.  Examination showed the appellant 
to have a normal gait.  In October 2008, the appellant had a 
consultation with a physician specializing in pain 
management.  On examination, the appellant reported a history 
of mechanical lumbosacral pain as well as pain in the 
anterior lower limbs which he indicated had begun in the 
1980's.  The appellant ambulated with a relatively 
nonantalgic gait.  The examiner noted that a lumbar MRI 
performed in May 2007 had been unremarkable but for a mild 
disc bulge at L5-S1, with facet changes at L3-4, L4-5, L5-S1, 
but no neural impingement.  The examiner's impression was 
focal right lumbosacral pain, MRI evidence of facet changes, 
source of pain suspected facet mediated.  Also diagnosed was 
tenosynovitis, extensor hallucis longus, no radicular lower 
extremity pain history and no MRI evidence of impingement.  
Facet injections were recommended.  The appellant thereafter 
reported continued back pain, unrelieved by treatment 
modalities such as epidural injections and chiropractic care.  
MRI studies of the right and left lower extremities were 
conducted in November 2008 and again showed that no 
significant abnormalities were present in the lower legs, 
tibias or fibulas.  

The appellant underwent VA medical examination in February 
2009 at which he claimed that he had injured his back during 
basic training in 1982.  He reported that after his 
separation from service in 1982, he worked for many years as 
a mechanic before his leg and back condition forced him to 
quit.  He now worked as a real estate agent.  The examiner, a 
VA orthopedist, noted that the appellant's service treatment 
records did not document treatment for a back injury during 
service, nor were there any low back complaints or 
abnormities evident during service.  The examiner noted that 
the appellant's current complaints included recurrent 
radiating pain in the lower extremities, although examination 
showed no signs or symptoms of radiculitis or radiculopathy.  
After examining the appellant and reviewing his claims folder 
and medical records, the examiner diagnosed the appellant as 
having degenerative disc disease at L5-S1, with residuals, 
and past history of stress fractures of the right and left 
tibia with no radiographic evidence of residual nonunion.  
The examiner concluded that the appellant's current low back 
disability was less likely than not (less than 50 percent 
likelihood) to have had its onset during active service or 
was otherwise causally related to his active service or any 
incident therein.  He further concluded that it was less 
likely than not (less than 50 percent likelihood) that the 
appellant's current low back disability was caused by or 
chronically worsened by his service-connected stress 
fractures of the right and left tibias.  The examiner 
provided a detailed rationale for his opinion, explaining 
that the appellant's service treatment records did not show 
complaints, injuries, or abnormalities of the low back and 
the post-service medical records were similarly negative for 
complaints or abnormalities pertaining to the low back for 
many years after separation, a period during which the 
appellant worked as a mechanic, an occupation which required 
heavy manual labor.  He explained that the appellant's 
present low back disability was more consistent with the 
consequence of repetitive mechanical overuse over many years 
and was a natural consequence of such work.  Finally, he 
noted that multiple medical records had described the 
appellant's gait as normal.  

The appellant thereafter submitted additional VA clinical 
records from the Pahrump VA clinic, including a May 2009 
record in which his primary care physician made the following 
entry under Chief Complaint:  "i got stress fractures in 
both legs and ever since that happened i have ahd [sic] to 
walk differ[e]ntly depending on which leg was worse.  over 
[sic] the years this has caused my back to go out 
periodically and now it is even worse.it is at least 50% 
chance that the patient's lbp was caused by his injuries to 
his legs."  

Also submitted by the appellant was a May 2009 letter from 
his private chiropractor, who indicated that the appellant 
had been under treatment at her clinic for low back pain and 
bilateral leg pain.  She indicated that the appellant had a 
history of bilateral stress fractures to his legs and "due 
to the effects of the injury he has developed a chronic 
abnormality to his gait.  This in turn has caused a constant 
and persistent strain to the lumbar spine."  She indicated 
that with the information gathered over several months of 
rehabilitation, there was sufficient information "to assume 
that over fifty percent of the lower back pain is contributed 
[sic] to the chronic gait abnormalities from the stress 
fractures."  

In a June 2009 letter, the appellant clarified the locations 
of his prior medical treatment.  He indicated that both his 
current VA primary care physician and his private 
chiropractor, agreed "that my lower back condition is 
definitely connected to my service-connected injuries in my 
lower legs.  These opinions are from Physicians that have 
been treating me over time and have knowledge of the symptoms 
and mechanisms of injury.  They are not someone who has 
talked to me for just fifteen minuets [sic] and concluded an 
opinion."  

In September 2009, the appellant again underwent VA medical 
examination.  He reported that he had been diagnosed as 
having tibial stress fractures in 1982.  He further claimed 
that he had been advised by a military physician that his 
legs "may have to be broken and reset in order for them to 
heal."  The VA examiner noted that this "does not seem 
quite right."  The examiner noted that a review of the 
service treatment records documented a tibial stress fracture 
but were negative for complaints relative to the lumbar 
spine.  The appellant further claimed that after his 
discharge, he continued to have chronic pain in the lower 
tibial areas.  He also claimed that he had had back pain 
since 1994.  The examiner noted that diagnostic studies, 
including EMG/NCV tests, had failed to show evidence of 
radiculopathy and that MRI testing had shown no evidence of 
any disc or other process impinging on the thecal sac.  He 
indicated that the appellant's current disc disease would not 
cause lower tibial pain.  He also noted that multiple 
evaluations, including a bone scan conducted in connection 
with the examination, had been negative for evidence of 
current stress fractures.  The appellant reported that his 
post-service occupations included working at a gas station, 
as a mechanic, and as a truck driver.  He indicated that he 
had been in real estate since approximately 2003.  On 
examination, there were no sensory deficits in any part of 
the appellant's legs and his reflexes were active and equal 
bilaterally.  Muscle strength was excellent and the appellant 
was able to heel and toe walk without difficulty.  He could 
tandem walk normally.  After  reviewing the results of 
diagnostic testing, as well as the claims folder, the 
examiner concluded that the appellant's stress fractures had 
not contributed to his low back disability.  He further 
concluded that the appellant's low back disability was not 
related to his active service.   He explained that there was 
no evidence in the claims file documenting back problems 
during service.  

In a January 2010 letter, the appellant complained that the 
VA physicians who had conducted the February and September 
2009 examinations had had a preconceived idea of their 
conclusions prior to even examining him.  He further claimed 
that such examiners were "concentrating on trying to find if 
my lower back condition happened during service or if my 
lower leg injury made its way to my lower back."  He 
indicated that "no one knows my body more than I do.  They 
are not the same injury; my lower leg condition caused my 
lower back condition indirectly."  Specifically, the 
appellant indicated that it was his belief that as a result 
of his lower leg disabilities, he favored one leg or the 
other, depending which was more painful.  He claimed that his 
put strain on his spine which had worsened over time.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (2009).

Service connection for certain chronic diseases, such as 
arthritis or an organic disease of the nervous system, may be 
also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  In such cases, 
the disease is presumed under the law to have had its onset 
in service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a) (2009).

The Court has held, however, that evidentiary presumptions do 
not extend to those who claim service connection based on a 
period of active or inactive duty for training.  Paulson v. 
Brown, 7 Vet. App. 466, 470-71 (1995).  Rather, "if a claim 
relates to period of active duty for training, a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim."  McManaway v. West, 13 Vet. App. 60, 67 (1999) 
vacated on other grounds sub nom. McManaway v. Principi, 14 
Vet. App. 275 (2001).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  

Here, the Board notes that VA has amended section 3.310, 
effective from October 10, 2006.  See Claims Based on 
Aggravation of a Nonservice-Connected Disability, 71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  
The Board has considered both versions of the regulation in 
adjudicating this appeal, but given the facts in this case, 
neither regulation results in a favorable decision.  See 
generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under 
that provision, VA shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Analysis

The appellant seeks service connection for low back 
disability.  The basis for his claim has been varied 
throughout the course of this appeal.  He initially claimed 
that his current low back disability began in 1982 during his 
brief period of active duty for training, as he injured his 
low back and experienced soreness therein which has increased 
in severity since that time.  Alternatively, the appellant 
has contended that the leg pain he experienced during service 
was actually due to a spinal injury which was misdiagnosed as 
a shin splint.  The appellant has also contended that his 
current low back disability is secondary to his service-
connected residuals of stress fractures of the left and right 
tibias.  

After carefully considering the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the claim of service connection for a low back disability.  

As discussed above, the appellant's service treatment records 
are entirely negative for any indication that he sustained a 
low back injury during his brief period of active duty for 
training.  These records are similarly negative for any 
indication that he experienced low back pain during active 
duty for training.

The Board has considered the appellant's assertions to the 
effect that he injured his low back in service and/or had low 
back symptoms in service.  Although the appellant is 
certainly capable of providing competent statements regarding 
an in-service low back injury or low back symptoms, the Board 
does not find his statements to be credible.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency, a 
legal concept determining whether testimony may be heard and 
considered, and credibility, a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted).

First, the contemporaneous record does not support his 
recollections.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(holding that the contemporaneous evidence has greater 
probative value than history as reported by a veteran).  As 
noted, the appellant's service treatment contain no reference 
to an in-service back injury or symptoms.  Indeed, service 
treatment records show that the appellant's spine was normal.  
The Board has considered the appellant's contentions to the 
effect that there is no record of an in-service back injury 
or in-service back symptoms as he did not want to complain.  
Service treatment records, however, document multiple visits 
in connection with the appellant's complaints of left leg 
pain.  The Board finds it inconsistent that the appellant 
would feel comfortable repeatedly complaining of leg symptoms 
but not back symptoms.  

The Board has also considered the appellant's contentions to 
the effect that he was misdiagnosed as having shin splints in 
1982.  Rather, he claims that the leg pain of which he 
complained was actually a manifestation of a low back 
disability.  As set forth above, there is absolutely no 
probative evidence to support the appellant's contentions in 
this regard.  Although the appellant is certainly competent 
to describe his leg symptomatology, he is not competent to 
conclude that any in-service symptoms were a manifestation of 
a specific orthopedic or neurologic disability such as 
radiculopathy due to disc disease, a condition which is 
certainly not subject to lay diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  That is to 
say, the Board finds no basis for concluding that a lay 
person would be capable of discerning what disability any in-
service symptoms represented, in the absence of specialized 
training. 

For these reasons, the Board finds that the most probative 
evidence shows that the appellant did not sustain a low back 
injury during his period of active duty for training nor was 
a low back disability manifested therein.  The Board also 
notes that the post-service record on appeal is conspicuously 
silent for any mention of an in-service low back injury or 
in-service back symptoms for many years after service 
discharge.  For example, when he filed his original 
application for VA compensation benefits the appellant made 
no reference to his low back.  Similarly, medical records 
assembled in connection with his claim are entirely silent 
for any mention of a low back disability or low back 
symptoms.  In that regard, the Board notes that when the 
appellant underwent VA orthopedic examination in October 
2002, he reported a history of bilateral stress fractures 
during active duty for training.  He claimed that he had had 
continued shin/tibial pain since that time.  The appellant 
also relayed other orthopedic complaints, including knee and 
elbow disabilities, but had no complaints pertaining to the 
low back.  

The Board also notes that, after the appellant's discharge 
from active service, he was employed for many years as a 
mechanic.  As noted by the February 2009 VA medical examiner, 
this employment weighs against a finding that the appellant 
had continuous problems with his low back since discharge.  
There is no indication in the claims file that the veteran 
was hampered in his employment as a mechanic for many years 
after discharge.  

Although the probative record in this case does not show that 
a chronic back disability was present in service or for many 
years thereafter, as set forth above, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current conditions and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).

The Board has therefore carefully reviewed the record for 
evidence showing that the appellant's current low back 
disability is the result of injuries he sustained during his 
active service, or some other incident therein.  In this 
case, however, the record on appeal contains no probative 
evidence that the appellant's current low back disability is 
causally related to his active service or any incident 
therein.  

Rather, the most probative evidence in this case 
affirmatively indicates that the appellant's current low back 
disability is not related to his period of active duty for 
training.  As discussed in detail above, in a February 2009 
VA medical opinion, a VA orthopedist concluded that the 
appellant's current low back disability was less likely than 
not (less than 50 percent likelihood) to have had its onset 
during active service or was otherwise causally related to 
his active service or any incident therein.  Similarly, in a 
September 2009 VA medical opinion, a different VA examiner 
reached the same conclusion, explicitly stating that the 
appellant's current low back disability was not related to 
his active service.  

The Board finds that these medical opinions are persuasive 
and assigns them great probative weight.  The opinions were 
rendered by medical professionals who have expertise to opine 
on the matter at issue in this case.  In addition, the 
examiners addressed the appellant's contentions, based their 
opinions on a review of the entire claims folder, including 
the most pertinent evidence therein, and provided rationales 
for their conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (discussing factors for determining probative 
value of medical opinions).  

The Board has considered the appellant's contentions to the 
effect that various "specialists" believed that his back 
disability was related to an injury to his spine during 
service.  Questions of his credibility notwithstanding, the 
Board notes that the Court has held that a claimant's lay 
statements relating what a medical professional told him, 
filtered as they are through a lay person's sensibilities, 
are simply too attenuated and inherently unreliable to 
constitute "medical" evidence to support a claim.  See 
Warren v. Brown, 6 Vet. App. 4 (1993).

Similarly, the Board finds that the record contains no 
probative evidence that the appellant's current low back 
disability is causally related to or aggravated by his 
service-connected residuals of stress fractures of the left 
and right tibias.  38 C.F.R. § 3.310(a).

The Board has considered the May 2008 statement of the 
appellant's VA primary care physician to the effect that the 
appellant's "low back pain is related to his leg 
condition," as well as his May 2009 statement to the effect 
that "it is at least 50% chance that the patient's lbp was 
caused by his injuries to his legs."

The Board assigns these statements limited probative value as 
they fail to provide a rationale.  See e.g. Bloom v. West, 12 
Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion").  Although the examiner indicated that 
he had reviewed the appellant's "records" he provided no 
specifics regarding those records.  As the Court has noted, 
most of the probative value of a medical opinion comes from 
its reasoning.  A medical opinion is not entitled to any 
weight "if it contains only data and conclusions."  Nieves- 
Rodriguez, 22 Vet. App. at 304.

The Board has also considered the statements from the 
appellant's chiropractor to the effect that the appellant's 
stress fractures caused him to develop an abnormality to his 
gait which in turn caused a constant and persistent strain to 
the lumbar spine.  

Again, however, the Board assigns this opinion limited 
probative weight, particularly when compared to the findings 
of the 2009 VA examiners.  The appellant's chiropractor did 
not have the benefit of reviewing the appellant's entire 
claims folder in providing her opinion.  In that regard, 
while she claims to have observed a gait abnormality in the 
appellant, the record on appeal suggests otherwise.  In fact, 
repeated examinations in the record on appeal showed no 
significant gait abnormalities.  Additionally, the RO 
requested clinical records from the appellant's chiropractor.  
These records do no document a gait abnormality.  Thus, it 
appears that the opinion of the chiropractor is not based on 
sufficient facts or data, a critical factor in determining 
the probative weight of a medical opinion.  Nieves-Rodriguez, 
22 Vet. App. at 304.  

On the other hand, both the February 2009 and September 2009 
VA examiners based their opinions on a complete review of the 
claims folder.  The September 2009 VA examiner also had the 
benefit of reviewing the chiropractor's records.  As noted, 
these examiners concluded that it was less likely than not 
(less than 50 percent likelihood) that the appellant's 
current low back disability was caused by or chronically 
worsened by his service-connected stress fractures of the 
right and left tibias.  Additionally, in providing his 
opinion, the February 2009 VA examiner gave a detailed 
rationale, explaining that the appellant's present low back 
disability was more consistent with the consequence of 
repetitive mechanical overuse over many years and was a 
natural consequence of his work as a mechanic. The examiner 
also noted that multiple medical records had described the 
appellant's gait as normal.  Again, for reasons previously 
discussed, the Board finds 2009 VA medical opinions to be 
persuasive and assigns them great probative weight.  
Additionally, the Board finds that the opinions of the VA 
medical examiners are more consistent with the objective 
evidence of record than the opinion of the private 
chiropractor.  

In reaching this determination, the Board has considered the 
appellant's contentions that the opinions of his treating 
physician should be accorded more probative weight.  The fact 
that a veteran has received regular treatment from a 
physician is certainly a consideration in determining the 
credibility of that doctor's opinions and conclusions.  This 
notwithstanding, the Court has declined to adapt a "treating 
physician rule" under which a treating physician's opinion 
would presumptively be given greater weight than that of a VA 
examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 
471- 73 (1993).  Thus, the Board has considered each medical 
opinion on its own merits and, for the reasons discussed 
above, finds that 2009 VA medical opinions to be most 
probative.  

In summary, the Board concludes that the most probative 
evidence shows that a low back disability was not manifested 
during the appellant's active service and his current low 
back disability is not related to his active service or any 
incident therein, nor is it causally related to or aggravated 
by any service-connected disability, including residuals of 
stress fractures of the left and right tibias.

In reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
As the clear preponderance of the evidence is against the 
present claim, however, that doctrine is not for application 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



ORDER

Entitlement to service connection for a low back disability 
is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


